Citation Nr: 0503327	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-24 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from July 1966 to 
September 1970, and from June 1971 to May 1975.  In March 
1976, the RO determined that the character of discharge of 
the veteran's latter period of active duty was under 
dishonorable conditions, thereby disqualifying him for 
benefits based on that period of service.  However, his 
current claims for service connection are based on his first 
period of active duty.  

These claims come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision.  The veteran 
submitted a notice of disagreement in February 2003, the RO 
issued a statement of the case in May 2003, and the veteran 
perfected his appeal in August 2003.  Although the veteran 
requested a Board hearing on his August 2003 VA Form 9, he 
withdrew this request in a September 2004 written statement.

As detailed below, the Board is reopening the claim for 
service connection for PTSD.  This claim for service 
connection (on the merits), and the claim for service 
connection for hepatitis C, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a July 2002 rating decision, the RO denied service 
connection for PTSD on the basis that the evidence did not 
show a confirmed diagnosis of PTSD; the veteran did not 
appeal this rating decision.

2.  Evidence received since the July 2002 rating decision 
includes newly received VA outpatient and hospitalization 
records reflecting, in pertinent part, multiple diagnoses of 
PTSD made by VA health care professionals based on Vietnam 
war-related stressors. 

3.  Evidence received since the July 2002 rating decision was 
not considered previously, is so significant that it must be 
reviewed in connection with the current claim, and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been presented since the July 
2002 final rating decision, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.200, 
20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD, which he 
contends results from stressors that occurred in Vietnam 
during his first period of active duty.  

The RO denied service connection for PTSD by a July 2002 
rating decision on the basis that the evidence did not show a 
confirmed diagnosis of PTSD.  The veteran was provided notice 
of that rating decision in July 2002, together with his 
rights regarding the appeal of an adverse decision.  However, 
he did not file a notice of disagreement with that rating 
decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

The veteran filed a claim to reopen in October 2002.  In its 
January 2003 rating decision and a May 2003 statement of the 
case, the RO alternatively analyzed the claim under the "new 
and material evidence" basis and the "de novo" basis.  
Regardless, the Board is not bound by either the RO's failure 
to correctly apply the new and material evidence analysis or 
any implicit finding it may have made that new and material 
evidence had been received to reopen the claim.  The Board 
must itself determine whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in October 2002) was 
filed after the effective date of the most recent amendment 
of 38 C.F.R. § 3.156(a), which expressly applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  Consequently, the Board is 
deciding this appeal under the most recent version of the 
regulations, which reads (in pertinent part) as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim. 

38 C.F.R. § 3.156(a).

The evidence received subsequent to July 2002 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).

The evidence obtained in connection with the attempt to 
reopen includes a VA outpatient treatment record dated in 
July 2003 which indicates an Axis I diagnosis of PTSD, as 
well as the report of VA hospitalization for diagnosed PTSD 
between October and December of 2003.  These records were not 
considered previously, are so significant that they must be 
reviewed in connection with the current claim, and raise a 
reasonable possibility of substantiating the claim.  The 
veteran has therefore presented new and material evidence to 
reopen the claim for service connection for PTSD.  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  

Further evidentiary development into the now-reopened claim 
for service connection for PTSD is necessary, and a thorough 
discussion of the application of the duties to notify and 
assist in this case will be included in a subsequent decision 
(if the claim remains denied following remand).  Therefore, 
this appeal is granted to this extent subject to further 
evidentiary development. 
  
ORDER

The claim for entitlement to service connection for PTSD has 
been reopened, and to this extent the appeal is granted. 

REMAND
PTSD

As noted above, the veteran has been diagnosed as having PTSD 
by several VA health care professionals.  On the other hand, 
a VA psychologist in July 2002 diagnosed the veteran as 
having substance abuse/dependence and personality disorder, 
and stated that she found little evidence of PTSD.  

In any case, the veteran's DA Form 20 indicates that he was 
awarded (in part) a Vietnam Service Medal and a Republic of 
Vietnam Commendation Medal.  It also indicates that he 
participated in Vietnam Counteroffensive Phases III - V and 
the Tet Counteroffensive.  Finally, it indicates that between 
November 1967 and November 1968, he was a cannoneer and an 
assistant gunner with Alpha Battery, 3rd Battalion, 319th 
Airborne Field Artillery Regiment, 173rd Airborne Brigade.  

In written statements dated between February 2001 and April 
2001, the veteran detailed various PTSD stressors.  The 
reported stressors are as follows:

1.  On his first assignment after 
entering Vietnam in November 1967, he 
arrived at Firebase 16, at or near Doc 
Tao.  The 173rd Airborne was attempting 
to take "hill 875" with artillery and 
air support.  Mortar rounds were coming 
in all over the place.  The veteran was 
assigned as a perimeter guard and told to 
watch a crater adjacent to his post.  
This gave him a clear view of hill 875 
and he helplessly observed as an enemy 
ambush caused six US soldiers die. 

2.  Around July or August of 1967, he was 
guarding a perimeter when he heard a big 
explosion (apparently coming from a 
nearby howitzer fortification pit).  As 
he turned to look, he saw a leg flying 
through the air.  He subsequently learned 
that a "Sgt. Milton" had been injured 
in the explosion and apparently died 
sometime later from these injuries.  Two 
other soldiers standing next to the pit 
were apparently also injured.  

3.  Around February or March of 1968 
(during the TET offensive), he was 
guarding another howitzer fortification 
pit.  At approximately 2 a.m., he was 
leaning back on some sand bags when he 
suddenly heard gun rounds go off.  One of 
the rounds hit a sand bag close to his 
left ear.  The explosion of the round 
caused sand to hit his left ear, making 
it bleed.  Later, he ran to a bunker to 
alert his sergeant.  Suddenly a mortar 
hit the edge of the bunker and the 
veteran was buried by sand bags.  He was 
eventually rescued by the sergeant and 
other soldiers.  

4.  While supporting the 320th Infantry, 
173rd Airborne, D Company, he helped 
unload helicopters carrying bodies and 
body parts of victims of napalm bombings.  
This was at or near Landing Zone (LZ) 
Pony.  The month and year of this 
incident is unclear.  

An attempt should be made to verify these stressors.  
Thereafter, if appropriate, the veteran should be scheduled 
for a VA PTSD examination (as detailed below).

Also, a July 2003 decision granting the veteran Social 
Security Administration (SSA) disability benefits for PTSD 
has been associated with the claims file.  The RO has not 
attempted to obtain the veteran's SSA records, and these 
documents might prove pertinent.  Thus, medical records used 
as a basis to evaluate the veteran's claim for disability 
benefits should be sought from the SSA.  

Hepatitis

In a February 2003 written statement, the veteran asserted 
that his in-service risk factors for exposure to hepatitis 
included accidental exposure, high risk sexual activities, 
and exposure to blood-carrying insects.  He asserted that 
service medical records showed that he came down with malaria 
in late 1968 or early 1969, and argued that that same insect 
could have been tainted with another person's blood. 

Service medical records from the period of active duty 
between September 1967 and September 1970 are negative for 
any findings of hepatitis.  The veteran was treated for 
gonorrhea in January 1967 and August 1968, and was found to 
have warts on his penis in February 1969.  In April 1969, he 
was treated for diagnosed vivax malaria and ancylostomiasis 
(hookworm).  Physical examination at that time revealed (in 
part) a palpable and very tender liver.  

A November 2001 VA liver ultrasound revealed diffuse fatty 
infiltration.  In VA outpatient records dated between May 
2002 and January 2004, the veteran was noted to have 
hepatitis C.  In a July 2003 consultation report, it was 
noted that he denied risk factors for the disease other than 
having had multiple sexual partners and having tattoos on the 
left upper arm in the 1970s.  

In light of some evidence of liver symptoms in service (along 
with suggestions of high risk sexual activities), as well as 
the current diagnosis of hepatitis C, a VA examination is 
necessary (as detailed below).

Accordingly, the Board remands this case for the following:

1.  Request, from the SSA, examination 
report(s), and other underlying medical 
records relied upon in determining that 
the veteran was entitled to SSA benefits, 
as well as any records of subsequent 
reassessment.  Once obtained, permanently 
associate all documents with the claims 
folder.

2.  Give the veteran one more opportunity 
to provide details concerning his 
stressors.  Additionally, ask him to 
provide the approximate month and date of 
when he reportedly helped unload bodies 
from helicopters at LZ Pony.  Advise him 
that, if possible, he should provide 
specific names of individuals who were 
also present (or injured or killed) 
during all the incidents.  Let him know 
that he can submit statements from other 
service members who witnessed or knew of 
the incidents, or who can confirm the 
veteran's proximity to the incidents.

3.  Regardless of any response from the 
veteran, contact the U.S. Armed Services 
Center for Research of Unit Records and 
request a copy of the Operations 
Reports/Lessons Learned (or similar 
documents) for A Battery, 3rd Battalion, 
319th Airborne Field Artillery Regiment, 
173rd Airborne Brigade covering the 
periods referenced in the veteran's 
reported stressors.  Other logical 
development based on information provided 
by veteran should be pursued.  
 
4.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.  

e.  Provide a report that includes 
complete rationales for all 
conclusions reached. 

5.  Schedule a VA examination to 
determine the nature and etiology of any 
hepatitis.  Send the claims folder to the 
examiner for complete review.  Any 
testing deemed necessary should be 
conducted, including any laboratory tests 
to confirm whether the veteran has 
hepatitis.  The examiner should answer 
the following questions:

a.  Does the veteran have hepatitis?  

b.  If the veteran currently has 
hepatitis, when did it first have 
its onset?  Is it at least as likely 
as not (i.e., probability of at 
least 50 percent) that his hepatitis 
had its onset in service?  In so 
answering, consider the veteran's 
reported in-service risk factors of 
high risk sexual activity and 
accidental exposure to blood, as 
well as the service medical record 
dated in April 1969 showing a 
palpable and tender liver.  Also 
consider the veteran's admitted 
post-service history of high risk 
sexual activity and tattoos. 

6.  If either examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it for revision.

7.  Thereafter, re-adjudicate the claims 
for service connection and if the 
decisions remain adverse to the veteran, 
provide him and any representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
discuss all relevant actions taken on the 
claims, summarize the evidence (including 
all the records associated with the 
claims file since the issuance of the 
last supplemental statement of the case 
in June 2004), and discuss all pertinent 
legal authority.  Allow an appropriate 
period for response and return the case 
to the Board for further appellate 
review, if in order.
  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


